IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN THE ESTATE OF: RICHARD C.           : No. 629 MAL 2014
SWENSON                                :
                                       :
                                       : Petition for Allowance of Appeal from the
PETITION OF: LORA SWENSON AND          : Order of the Superior Court
RENEE SWENSON-CAMPBELL                 :


                                    ORDER


PER CURIAM

     AND NOW, this 26th day of January, 2015, the Petition for Allowance of Appeal

is DENIED.